Citation Nr: 1826884	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as  secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Air Force and had honorable service from November 1974 to October 1982.  He also had a period of dishonorable service from October 1982 to May 1984.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision, in which the RO denied an increased disability rating for bilateral hearing loss, and an August 2015 rating decision in which the RO denied service connection for PTSD and for OSA, to include on a secondary basis to PTSD.  In January 2014 and August 2015, the Veteran filed notices of disagreement (NOD).and statements  of the case (SOC) were issued in August 2014 and June 2016.   The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) for the disability rating assigned for bilateral hearing loss in August 2014 and for the denial of service connection for PTSD and OSA, to include as secondary to PTSD in June 2016.  

Regarding characterization of the claim adjudicated as one for service connection for PTSD, the Board notes that  VA treatment records document other diagnosed psychiatric disorders.  Hence, the Board has expanded this claim to encompass any acquired psychiatric disorder ,to include PTSD.  See  Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  





As for the matter of representation, the Board points out that the Veteran was previously represented by Disabled American Veterans, as reflected by a February 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  Subsequently, the Veteran appointed Veterans of Foreign Wars of the United States as his representative, as reflected by an April 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In August 2015, the Veterans of Foreign Wars of the United States (VFW) revoked its representation of the Veteran; however, in an August 2016 VA Form 21-22,VFW reinstated its representation of the Veteran.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the current claim for increase,  audiometric testing has revealed no worse than Level VI hearing in both ears.

3.  The Veteran'a complaint of diminished hearing, worse without hearing aids, is contemplated in the applicable schedular criteria (the tables for deriving schedular ratings for hearing loss),  and no claim of unemployability due to this disability has been raised. 

4.  The medical evidence of record does not reflect a diagnosis of PTSD at any point pertinent to the current claim..

5.  Although the evidence of record reflects that the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS), major mood disorder (MDD), and anxiety, there is no competent, probative, evidence even suggesting that any  such disability had its r onset during service or is otherwise medically-related to an in-service injury, disease or even.  

6.  There is no evidence or allegation even suggesting that OSA had its onset during the Veteran's military service or is otherwise medically-related to such service, and to the extent that the Veteran has related his OSA to psychiatric disability, service connection for no psychiatric disability has been established.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, 4.85, DC 6100, 4.86 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

3.  The criteria for service connection for OSA, claimed as secondary to service-connected generalized anxiety disorder, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an April 2012 and a July 2015 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the April 2012 and July 2015 letter meets the VCAA's timing and content of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claims is written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Under these circumstances, the Board finds that that no further action in this regard is required.  The Board finds also finds that VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that there is no prejudice to the Veteran in the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Increased Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a rating in excess of 30 percent for bilateral hearing loss have not met at any point during the period on appeal.  

The report of a VA audiology examination in April 2011 reflects that, on audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
70
70
70
70
70
Right
70
65
70
75
70

Speech recognition ability was reported as 80 percent in the left ear and 80 percent in the right ear.  The diagnosis was moderate to severe sensorineural hearing loss in the left ear and mild to severe sensorineural hearing loss in the right ear.  

Using Table VI, the April 2011 VA testing results reveal level IV hearing in both ears.  Combining level IV hearing for both ears according to Table VII yields a 10 percent rating.  However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration for each ear.  Table VIa reveals level VI hearing in both ears.  Combining level VI hearing for both ears according to Table VII yields a rating of 30 percent.

In a March 2012 statement, the Veteran reported that his hearing was worse without hearing aids.  

The report of a VA audiology examination in November 2012 reflects that, on audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
70
75
65
65
69
Right
70
70
70
70
70

Speech recognition ability was reported as 76 percent in the left ear and 80 percent in the right ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  

Using Table VI, the November 2012 testing results reveal level IV hearing in both ears.  Combining level IV hearing for both ears according to Table VII yields a 10 percent rating.  Table VIa reveals level V in the left ear and level VI hearing in the right ear.  Combining level V hearing in the left ear and level VI hearing in the right ear according to Table VII yields a rating of 20 percent.

The report of a VA audiology examination in November 2013 reflects that, on audiometric testing,  pure tone thresholds, in decibels, were as follows:

Hertz

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
75
75
75
75
75
Right
75
75
75
75
75

Speech recognition ability was reported as 80 percent in the left ear and 80 percent in the right ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  

Using Table VI, the November 2013 VA examination revealed level V hearing in both ears.  Combining level V hearing for both ears according to Table VII yields a 20 percent rating.  Table VIa reveals level VI hearing in both ears.  Combining level VI hearing for both ears according to Table VII yields a rating of 30 percent.

Considering the results of April 2011, November 2012, and November 2013 testing, the Board finds that the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 30 percent for bilateral hearing loss are not shown.  As noted, testing results have revealed no worse than  level VI hearing bilaterally.  

In view of the above, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for bilateral hearing loss at any point pertinent to the claim on appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts his asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board has considered the functional impairment caused by the Veteran's bilateral hearing loss.  In this regard, the Veteran reported that his hearing loss is worse without hearing aids.  However, such symptom-diminished hearing, worse without hearing aids-is specifically contemplated by the applicable rating criteria for hearing loss discussed above.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech or hearing other sounds in various contexts).  As the applicable criteria under DC 6100 contemplate the only   alleged functional effect of the Veteran's hearing loss., the Board finds that the rating schedule is adequate to evaluate this disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.
 
Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no evidence or allegation that the Veteran's bilateral hearing loss has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances the Board finds that a claim for a TDIU due to bilateral hearing loss has not been raised as a component of the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's bilateral hearing loss, pursuant to Hart, and that the claim for a rating in excess of 30 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)..

B. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

Certain chronic diseases, such as psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, psychosis is among the diseases listed in section 3.309(a).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).    

In order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998);Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert , Vet App. at 53-56.

1. Acquired psychiatric disability, to include PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f), 4.125. 

Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). 38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. 

The Veteran contends that he has a psychiatric disability, claimed as PTSD, as a result of an in-service event-witnessing a  Klu Klux Klan (KKK) rally. 

Service treatment records (STRs) document no complaint, finding, or diagnosis of a psychiatric nature.  

Post service, VA treatment records include the report of a January 2005  psychiatric intake examination during which the Veteran denied any previous psychiatric history.  He reported that he had been "very stressed" and over the past month, he was having nightmares.  He reported he would awaken and see and hear things.  He rated his depression at an eight out of 10 and anxiety at a six out of 10; 10 being the worst.  He denied that he felt depressed more days than not for at least a two week period.  His reported stressors included personal health issues, family issues, financial stressors, and a previous home burglary.  He denied suicidal and homicidal ideation and the examiner noted that he experienced illusions rather than actual visual hallucinations.  The Veteran denied paranoid ideation and had no expressed delusions.  He was diagnosed with depressive disorder, NOS and was given medication for anxiety and depression.  

During a primary care visit, VA treatment records from January 2007 reflect that the Veteran denied PTSD, but was reportedly anxious due to a family situation and his health.  A screening for PTSD was negative.    

VA treatment records dated in 2010 reflect that the Veteran was on medication for anxiety.

VA treatment notes reflect that during a July 2014 primary care visit, the Veteran denied depression and anxiety.  

A September 2014 psychiatric outpatient consultation note reflects that the Veteran reported that he believed he had PTSD and depression.  The Veteran reported that since a work incident two years ago, he had been feeling down and depressed.  He stated that he had sleep difficulties, anhedonia, lack of motivation, and some decreased energy.  He denied feelings of worthlessness and hopelessness.  He denied a recent change in appetite and denied difficulty with concentration.  He reported anxiety at times and attributed his anxiety to situations in which he was around a lot of people.  He denied panic attacks.  He reported that he had been having nightmares one two times a month of a monkey behind bars and believed that this attributed to his time in the military.  He denied flashbacks and intrusive thoughts.  He reported that he was easily startled and hypervigilant.  He reported irritability and a history of verbal outburst.  The examiner reported that no psychosis was noted and the Veteran denied symptoms of mania.  Additionally, the Veteran denied homicidal and suicidal ideation.  He was diagnosed with MDD.  

April 2015 private treatment notes related to a sleep study reflect that the Veteran reported that within the last year, depression, anxiety, or stress has interfered with his sleep. 

In a July 2015 statement in support of his claim for service connection for PTSD, the Veteran reported that when he returned from Germany, he was stationed at Seymour Johnson Air Force Base where he came across a KKK rally.  He described what seemed to be 500 members or more and burning crosses.  He reported that all he wanted to do was to get out of his car and away from there.  He reported that when he saw the rally, he wanted to leave, but was approached by them using foul language.  He reported they asked him what he wanted and he jumped in his car and got away as fast as he could.  He reported that as a result, he ended up taking a remote assignment as this was not a good environment for him and his family.  He reported that he felt that he did not want to accept that he had PTSD, attempted to get help at VA medical center (VAMC), but never finished because he would not admit to "being crazy."  

In an August 2015 VA memorandum, a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD was found.   It was noted that, based on the July 2015 statement, review of the medical records, and review of the Veteran's STRs, personnel records, and DD 214s, VA was unable to verify what the Veteran personally experienced or witnessed.  

Considering the above-cited evidence in light of the applicable legal authority the Board finds that service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  

First addressing claimed PTSD, the Board notes that, fundamentally, an award of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability shortly prior to or at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013);  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Veteran claims that he has PTSD due to service, he is not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons, 23 Vet. App. at 6   (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Moreover, in this case, case, competent medical evidence indicates at the Veteran does not have, and at no point pertinent to the current claim has had, a  PTSD diagnosis.  Here, a screening for PTSD was negative in January 2007 and when the Veteran was seen when he suspected PTSD in September 2014, he was subsequently diagnosed with MDD.  There is otherwise no medical evidence reflecting a diagnosis of PTSD at any point pertinent to the current claim.  Hence, with respect to claimed PTSD, the fundamental criterion for service-connection-medical evidence of current disability-is not met.  

As for the other acquired psychiatric diagnoses of record, as noted above the Veteran has been diagnosed with depressive disorder NOS, MDD, and anxiety.  However, there is no competent suggestion whatsoever that any such disorder had its onset during, or is otherwise medically-related to an in-service injury, disease, or event.  As noted, STRS document no complaint, finding, or diagnosis of a psychiatric nature, and there is no corroboration of any claimed stressful event-in particular, the Veteran'a alleged witnessing of a KKK rally during service.  There also is no suggestion of any psychiatric problems for years after service.  As noted above, when first evaluated in 2005, the Veteran denied any prior psychiatric problems.  Furthermore, no VA examiner has  attributed any diagnosed  psychiatric disorder or symptoms to military service, and the Veteran has never reported to his treatment providers that his symptomatology was a result of military service until the September 2014 psychiatric outpatient visit where he simply related a dream to his military service.  Also, VA treatment records note that his reported stressors include personal health issues, family issues, financial stressors, and a previous home burglary attributable to his anxiety.  In short, there is no medical suggestion that any diagnosed psychiatric disorder is in  any way medically-related to service, and on this record, VA is not required to obtain a VA examination or opinion to specifically determine whether such a nexus exists.    

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 U.S.C. § 5103A (2012), 38 C.F.R. § 3.159 (c)(4) (2017), see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

 In this case, while there are psychiatric diagnoses of record, and the Veteran's assertions that current psychiatric disability is related to service, there is no documented or verified in-service injury, disease, or event upon which to predicate an award of service connection.  Hence,  a remand of this claim for an examination or to other otherwise obtain an opinion as to the etiology of acquired psychiatric disorders would, in essence, place the examining physician in the role of a fact finder, which is the Board's responsibility.   In other words, any medical opinion which provided a nexus between any such current disability and service would necessarily be based solely on the Veteran's currently uncorroborated assertions regarding what occurred in service that was advanced in support of his claim.  However, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233   (1993) (generally observing that a medical opinion premised on an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on a claimant recitations that have previously been rejected).

Simply stated, arranging for the Veteran's to undergo a VA examination or obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such would aid in substantiating the claim." See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.. § 5103 (a)(2).  

Finally, as for the Veteran's own assertions that there exists a medical nexus between any current psychiatric disability and service, the Board finds that such assertions do no provide persuasive support for the claim.  Simply stated, the matters of diagnosis and medical etiology of psychiatric disabilities  here at issue are ones within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the matters upon which this claim turns complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that a lay person may be competent to attest to a broken leg, but not to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he simply is competent to render a probative (i.e., persuasive) opinion to either psychiatric diagnosis or etiology.  Hence, he cannot support this claim on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that service connection for a psychiatric condition, to include PTSD, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

2.  OSA, claimed as  secondary to PTSD

The Veteran contends that his diagnosed OSA is secondary to psychiatric disability. 

STRs document no complaint, finding, or diagnosis of OSA. Post service, in November 2006, the Veteran underwent a sleep study with a VA pulmonologist and was subsequently diagnosed with severe OSA.  

In an April 2015 VA Clinical Sleep Disorders Questionnaire, the Veteran reported that his sleep problems began in 2009.  On examination, the physician reported that the Veteran had severe OSA and recommended a continuous positive airway pressure (CPAP) device, weight reduction and exercise, and avoidance of alcohol and sedatives.  VA treatment records reflect periodic treatment for the Veteran's OSA.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for OSA must be denied. 

At the outset, the Board notes that there is actually no lay or medical evidence indicating that OSA had its onset during, or is otherwise medically-related to, the Veteran's service.  As noted, STRs are negative for any complaint, finding or diagnosis related to OSA.  Moreover, there is no documented evidence of OSA until 2006, approximately 22 years after service-a factor that would tend to weigh against a claim for direct service connection, if such was being advanced.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Additionally, in his April 2015 questionnaire, the Veteran reported that he did not begin to have sleep disturbance until 2009.   There is otherwise no lay or medical evidence even suggesting a medical relationship between the Veteran's service and the OSA diagnosed years post service.

Here, the Veteran has expressly limited his claim for service connection for r OSA as secondary to his claimed PTSD.  In this case, however, as noted above, the Board has denied service connection for an acquired psychiatric disability, to include PTSD.  As service connection has not been established for any psychiatric disability, there simply is no legal basis to award service connection for OSA on a secondary basis.  See 38 C.F.R. § 3.310.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, service connection for OSA, claimed as secondary to psychiatric disability, must be denied.






	(CONTINUED ON NEXT PAGE)





ORDER

A  disability rating in excess of 30 percent for service-connected bilateral hearing loss is denied. 

Service connection for an acquired psychiatric disability, to include PTSD is denied.

Service connection for OSA, claimed as  secondary to PTSD, is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


